Citation Nr: 1721543	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  11-18 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Whether there was clear and unmistakable error (CUE) in an October 1972 rating decision in that it did not assign a 100 percent schedular rating for paranoid schizophrenia.  

2. Whether there was CUE in a December 1973 rating decision in that it did not assign a 100 percent schedular rating for paranoid schizophrenia.  

3. Whether there was CUE in an August 1974 rating decision in that it did not assign a 100 percent schedular rating for paranoid schizophrenia.  

4. Whether there was CUE in an August 1976 rating decision in that it did not assign a 100 percent schedular rating for paranoid schizophrenia.  

5. Whether there was CUE in an October 1978 rating decision in that it did not assign a 100 percent schedular rating for paranoid schizophrenia.  

6. Whether there was CUE in an April 1980 rating decision in that it did not assign a 100 percent schedular rating for paranoid schizophrenia.  
7. Whether there was CUE in a March 1990 rating decision in that it did not assign a 100 percent schedular rating for paranoid schizophrenia.  

8. Entitlement to an effective date prior to July 29, 2002, for a 100 percent rating for paranoid schizophrenia.  
	

REPRESENTATION

Appellant represented by:	Christopher J. Boudi, Esq.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1969 to June 1972.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In March 2013, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.  In June 2014, the Board deferred appellate consideration of the matter of entitlement to an effective date prior to July 29, 2002, for a 100 percent rating for paranoid schizophrenia pending resolution of the CUE claims.  

As will be explained further below, in June 2014, the Board referred to the Agency of Original Jurisdiction (AOJ) the issues CUE in September 1972, October 1972, December 1973, August 1974, August 1976, October 1978, April 1980, and March 1990 rating decisions in that they each, in turn, did not assign a 100 percent schedular rating for paranoid schizophrenia.  A June 2016 rating decision found the October 1972, December 1973, August 1974, August 1976, October 1978, April 1980, and March 1990 rating decisions that addressed the matter of the rating for his paranoid schizophrenia were not based on CUE, but did not adjudicate the claim of CUE in the September 1972 decisional letter.  Therefore, the Board still does not have jurisdiction over it, and that matter is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b)(5). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


REMAND

As noted in the Introduction, a June 2016 rating decision found the October 1972, December 1973, August 1974, August 1976, October 1978, April 1980, and March 1990 rating decisions that addressed the matter of the rating for his paranoid schizophrenia were not based on CUE.  The Veteran filed a notice of disagreement in August 2016.  The RO acknowledged receipt of the notice of disagreement in September 2016, but has not issued a statement of the case (SOC) in the matter.  Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), when such occurs, the Board must remand the case for issuance of an SOC.  The Veteran is advised that the CUE claims are not fully before the Board at this time, and will be so only if he timely files a substantive appeal after a SOC is issued.  

The matter of entitlement to an effective date prior to July 29, 2002, for a 100 percent rating for paranoid schizophrenia is inextricably intertwined with the pending claims of CUE in the prior rating decisions, and appellate consideration of the matter must be deferred pending the resolution of the CUE claims.
The case is REMANDED for the following:

1. The AOJ should review the record and issue an appropriate SOC addressing the claims of CUE in the October 1972, December 1973, August 1974, August 1976, October 1978, April 1980, and March 1990 rating decisions in that they each, in turn, did not assign a 100 percent schedular rating for paranoid schizophrenia.  The Veteran and his attorney must be advised of the time limit for filing a substantive appeal, and that, in order for the Board to have full jurisdiction in the matters, he must timely file a substantive appeal.  If that occurs, these matters should also be returned to the Board.

2. The AOJ should then review the entire record and readjudicate the issue of entitlement to an effective date prior to July 29, 2002, for a 100 percent rating for paranoid schizophrenia (in light of its determination on the CUE claims).  If the earlier effective date claim remains denied, the AOJ should issue an appropriate supplemental SOC, afford the appellant and his attorney opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

